Order filed September 27, 2011




                                                  In The

                              Fourteenth Court of Appeals
                                              ____________

                                          NO. 14-10-00925-CR
                                            ____________

                               JECARRA TREMAIN LANE, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee


                               On Appeal from the 177th District Court
                                        Harris County, Texas
                                   Trial Court Cause No. 1177107


                                                ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State Exhibit 32.

       The clerk of the 177th District Court is directed to deliver to the Clerk of this court the original
of State Exhibit 32, on or before October 7, 2011. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State Exhibit 32, to the clerk of
the 177th District Court.

                                                  PER CURIAM